DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement

The information disclosure statement filed 06/10/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 

Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,678,605 B2 (hereafter ‘605). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant invention is anticipated by claim 8 of the US Patent No. ‘605. Following table illustrate the obvious type double patenting.

Instant Invention
US 10,678,605 B2 (‘605)
1. A method, comprising: 
8. A method of downloading content with multiple different threads, comprising: 
detecting, by a client device, a user interaction with an interactive item 

detecting, by a client device, a user interaction with an interactive item that is presented by a native application executing on the client device, 
including a first resource locator for a first network domain that provides a first electronic resource and 
the interactive item including a first link to a first electronic resource (i) different from the native application and 
a second resource locator for a second network domain that provides browser cookies to client devices, 
(ii) provided by a first network domain and a second link to a second network domain that provides browser cookies to client devices, 
wherein the first network domain is different from the second network domain; 


wherein the second network domain is different from the first network domain;
in response to detecting the user interaction with the interactive item that includes the first resource locator and the second resource locator: 
in response to detecting the user interaction with the interactive item that includes both the first link and the second link, 

executing, by the client device, a first processing thread that obtains the first electronic resource from the first network domain and presents the first electronic resource; and 
downloading and storing a browser cookie of the second domain and reducing latency in presenting the first electronic resource at the client device, including: 
executing, by the client device and in parallel with the first processing thread, a second processing thread that obtains a browser cookie from the second network domain.
executing, by the client device, a first processing thread that: 

requests, from the second network domain, a second electronic resource for downloading the browser cookie of the second domain; and 

loads the second electronic resource at the client device and, in response to the loading, stores the browser cookie of the second network domain at the client device; 

executing, by the client device and in parallel with the first processing thread without waiting for the first processing thread to complete, a second processing thread that: 

requests the first electronic resource from the first network domain; and 

presents the first electronic resource.

 


As illustrated in above table, Claim 1 of the instant application are rejected on over claim 1 of US Patent No. ‘605. All matching elements of the claim limitations appear in Bold while non-matching elements of the claim limitations are not bolded. It is clear that all the elements of the claims 1 of the instant application are to be found in claim 8 of the US Patent (‘605). The difference between the instant application claim 1 and the claim 8 of US Patent (‘605) lies in the fact that the patented claim includes many more elements and is thus much more specific. Thus the invention of claim 8 of the patent (‘605) is in effect a “species” of the “generic” invention of the application claim 1. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claim 1 of the instant invention is anticipated by claim 8 of the US Patent ‘605, it is not patentably distinct from claim 6 of the US Patent ‘605.
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.


The following claim language is not clearly understood:

Claim 1 line 3 recites “network domain” without clearly reciting what is being referred by the “network domain”. For the purpose of examination, Examiner has interpreted the “network domain” as web domain e.g. different URLs. 
Claim 5 line 4 recites “publisher of the first electronic resource”. It is unclear if the publisher is browser or server. 

Claims 10 and 19 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 10-14 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian  et al. (US Pub. No. 2009/0265460 A1, hereafter Balasubramanian)  in view of Martin (US Pub. No. 2016/0261699 A1), and further in view of Gigliotti (US Patent No. 10165036 B1).
Martin was cited in the IDS filed on 06/10/2020.

As per claim 1, Balasubramanian teaches the invention substantially as claimed including a method, comprising: 
detecting, by a client device, a user interaction with an interactive item ([0011] tracking, user, activities, accessed, webpage, website) including a first resource locator for a first network domain that provides a first electronic resource ([0011] user, accessed, first webpage, website, transaction data for the user, retrieving the user tracking ID from the session cookie i.e. session cookies is provided by the other website [0006] parent website www.parentwebsite.com) and a second resource locator for a second network domain that provides browser cookies to client devices ([0011] user, accessed, second webpage, second website fig 4 set cookie on browser, child website, www.childwebsite.com, setting a session cookie including a user tracking  ID on the user’s computer i.e. providing browser cookies), wherein the first network domain is different from the second network domain ([0011] first and second website i.e. the two different network domain [0026] fig. 2 second website is provided by second provider [0006] parent website www.parentwebsite.com, child website, www.childwebsite.com); 
in response to detecting the user interaction with the interactive item that includes the first resource locator and the second resource locator ([0011] receiving notification/indication, user, accessed, first/second webpages/websites [0025] user’s web browser, served, first webpage [0026] link 62, references, second website, another provider, second server): 
executing, by the client device, that obtains the first electronic resource from the first network domain and presents the first electronic resource ([0011] user, accessed, first webpage/website www.parentwebsite.com); and 
executing, by the client device and in parallel obtains a browser cookie from the second network domain ([0011] retrieving tracking id, from the session cookie fig 4 set browser cookie 103 [0011] parent.com, setting a session cookie including a user tracking  ID on the user’s computer i.e. providing browser cookies).

Balasubramanian, doesn’t specifically teach executing, by the client device, a first processing thread obtaining the resource from the first network domain and executing, by the client device and in parallel with the first processing thread, a second processing thread that obtains a browser cookie.

Martin, however, teaches executing, by the client device, a first processing obtaining the resource from the first network domain (fig. 1 clients 112 browser 175 first domain network server 121 network page 124 [0015] first domain network data server, accessed through, first domain, foo.com, access content) and executing, by the client device and in parallel with the first processing ([0061] order of execution , two or more blocks, may be executed concurrently or with partial concurrence figs 2-4), a second processing that obtains a browser cookie (fig. 1 clients 112 browser 175 second domain network server 133 second domain cookie 166 cookie transfer service 139 [0020] cookie transfer service, [0022] the second domain network data server 145 is configured to send second domain responses 163 including second domain cookies 166 back to the clients 112).

It would have been obvious to one of ordinary skills before the effective filing date of the claimed invention to combine the teachings of analogous prior art of Balasubramanian with the teachings of Martin obtaining the resource from the first network domain and in parallel obtain a browser cookie to improve efficiency and allow executing, by the client device, a first processing obtaining the resource from the first network domain and executing, by the client device and in parallel with the first processing, a second processing that obtains a browser cookie to the method of Balasubramanian as in the instant invention. 

Balasubramanian and  Martin, in combination, do not specifically teach a first processing thread and second processing thread.

Gigliotti, however, teaches a first processing thread and second processing thread (col 4 lines 5-10 render and display, first processing thread, call to remote process using second processing thread ).
It would have been obvious to one of ordinary skills before the effective filing date of the claimed invention to combine the teachings of analogous prior art of Balasubramanian and Martin with the teachings of Gigliotti of first and second processing thread displaying and making remote call in parallel to improve efficiency and allow a first processing thread and second processing thread executing in parallel to the method of Balasubramanian and Martin as in the instant invention. 
As per claim 2, Balasubramanian teaches wherein executing the first processing comprises causing a web browser to present the first electronic resource ([0011] tracking, user, activities, accessed, webpage, website).  

Gigliotti teaches remaining claim elements of a first processing thread (col 4 lines 5-10 render and display, first processing thread).
As per claim 3, Balasubramanian teaches wherein the browser cookie is specific to the second network domain ([0011] second webpage, second website fig 4 set cookie on browser, child website, www.childwebsite.com, setting a session cookie including a user tracking  ID on the user’s computer i.e. providing browser cookies).  
Martin teaches remaining claim elements of the web browser prevents domains other than the second network domain from accessing the browser cookie ([0022] first domain cookies are inaccessible to the server in the second domain).

As per claim 4, Balasubramanian teaches the first network domain being different from the second network domain ([0011] first and second website i.e. the two different network domain [0026] fig. 2 second website is provided by second provider [0006] parent website www.parentwebsite.com, child website, www.childwebsite.com).
Martin teaches remaining claim elements of the web browser prevents the first network domain from providing and accessing browser cookies of the second network domain in response to the first network domain being different from the second network domain ([0022] first domain cookies are inaccessible to the server in the second domain [0009] domain attribute, foo.com [0017] bar.com).
 
As per claim 5, Balasubramanian teaches wherein: 
the browser cookie is a cookie provided by the second network domain ([0011] user, accessed, second webpage, second website fig 4 set cookie on browser, child website, www.childwebsite.com, setting a session cookie including a user tracking  ID on the user’s computer i.e. providing browser cookies), a user of the client device (fig 1 user, client) and a publisher of the first electronic resource (fig 2 webpage 60 [0025] web browser, webpage via webserver).
Martin teaches remaining claim elements of cookie is a third-party cookie provided by a third party (fig 1 computing device 109 cookie transfer service 139 [0028] [0028] server, operated, third party [0020] transfer of cookie data from the first domain to second domain i.e. third party relative to the first domain client/server), the third party being different from a user and a publisher (fig 1 data server 121 client 112 / browser 175 cookie transfer service 139 computing device 109), the web browser prevents third-party cookies from being downloaded from domains other than the second network domain associated with the third party ([0022] first domain cookies are inaccessible to the server in the second domain [0009] domain attribute, foo.com [0017] bar.com ); and 
the web browser allows the second network domain associated with the third party to download third party cookies provided by the third party to the client device ([0021] the second domain network data server 145 is addressed by a subdomain of the second domain, e.g., "cookie-transfer.bar.com," ).  

Claim 10 recites a system, comprising: a data processing apparatus; and a memory storage apparatus in data communication with the data processing apparatus, the memory storage apparatus storing instructions executable by the data processing apparatus and that upon such execution cause the data processing apparatus to perform operations (Balasubramanian [0035]) similar to those of claim 1. Therefore, it is rejected for the same rational.

Claim 11 recites the system of claim 10 with limitations similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 12 recites the system of claim 10 with limitations similar to those of claim 3. Therefore, it is rejected for the same rational.
Claim 13 recites the system of claim 10 with limitations similar to those of claim 4. Therefore, it is rejected for the same rational.
Claim 14 recites the system of claim 10 with limitations similar to those of claim 5. Therefore, it is rejected for the same rational.
Claim 19 recites a non-transitory computer storage medium encoded with a computer program, the program comprising instructions that when executed by data processing apparatus cause the data processing apparatus to perform operations (Balasubramanian [0035]) similar to those of claim 1. Therefore, it is rejected for the same rational.
Claim 20 recites the non-transitory computer storage medium of claim 19 with limitations similar to those of claim 2. Therefore, it is rejected for the same rational.


Claims 6-9, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian, in view of Martin, and further in view of Gigliotti, as applied to above claims, and further in view of Koo et al. (US Pub. No. 2015/0143244 A1, hereafter Koo).


As per claim 6, Martin teaches wherein: 
detecting the user interaction comprises detecting the user interaction at a user interface that presents the interactive item ([0025] application, browser and/or other applications, client, client, execute, application, beyond browser, e.g. mobile applications, email applications, instant message, and/or other applications [0026] user, use, browser, interaction); and 
loading a second electronic resource in browser ([0025] application, browser and/or other applications, client, [0009] user requests network page, URL, [0010] browsers, presents, network site).  
Gigliotti teaches remaining claim elements of at a user interface of a native application that presents the interactive item (col 2 lines 4-11 client computing device, invoke, remote access, provide processing result to the client computing device fig 1 client 102 user 106), and executing the second processing thread comprises loading resource in an browser frame of the native application (col 2 lines 4-20 client, provider, provide result, client, applied to browser, Application, operating system col 4 lines 5-10 render and display, first processing thread, call to remote process using second processing thread).
Balasubramanian, Martin and Gigliotti, in combination, do not specifically teach in-application browser.
Koo, however, teaches in-application browser ([0071] fig 5 native application, access, browser 505c [0073]).
It would have been obvious to one of ordinary skills before the effective filing date of the claimed invention to combine the teachings of analogous prior art of Balasubramanian, Martin, Gigliotti with the teachings of Koo of  browser accessible by native application  to improve efficiency and allow in-application browser to the method of Balasubramanian, Martin, Gigliotti as in the instant invention. 


As per claim 7, Martin teaches wherein the browser frame shares with the web browser application a web browser cookie jar that handles the browser cookie ([0002] cookies, network site, one domain, read only by network sites under that domain [0009] cookies, name-value, stored, browser, presented to qualifying websites [0010] sharing, cookies, information, between different domain, all the cookie transfer service under both of the domains, thereby providing the service with the cookies from the source domain in the first call and obtaining the cookies for the destination domain in the second call).  
Koo teaches remaining claim elements of in-application browser ([0071] fig 5 native application, access, browser 505c [0073]).

As per claim 8, Koo teaches detecting a user return from the web browser to the native application; and in response to detecting the user return, removing the in-application browser frame from the native application ([0071] fig 5 user input, marketing user systems, native application, access, browser 505c [0072] marketing user system, dynamically view or update the types of data tracked or analyzed for different users of native application [0073] [0092] remove tracking for one or more elements of the native application).  

As per claim 9,  Balasubramanian teaches detecting an occurrence of a pre-specified user action after presentation of the first electronic resource ([0023] user, display and interact with text, images, video, music, games, text/images, webpage, contain, hyperlinks [0008] user, completed, designated activity, completed action, user, tracking, reported back to the provider), the pre-specified user action occurring using a given electronic resource ([0008] child website, user, completed, designated activity, completed action, user, tracking, reported back to the provider); 
obtaining data from the stored browser cookie ([0011] retrieving the user tracking ID from the session cookies), the obtained data including at least one of (i) data related to first electronic resource), (ii) data related to the user interaction with the interactive item ([0008] completed action is associated with the corresponding user tacking id [0009] [0015]), or (iii) data related to the interactive item; and 
transmitting, using a web beacon of the given electronic resource, data specifying the occurrence of the pre-specified user action and the data obtained from the browser cookie to a server of the second network domain ([0031] confirmation webpage, includes, transaction details, invisible tracking image/script, invokes, notifies, user tracking server of the tracking coordinator fig 4 108-111).  
Claim 15 recites the system of claim 11 with limitations similar to those of claim 6. Therefore, it is rejected for the same rational.
Claim 16 recites the system of claim 12 with limitations similar to those of claim 7. Therefore, it is rejected for the same rational.
Claim 17 recites the system of claim 13 with limitations similar to those of claim 8. Therefore, it is rejected for the same rational.
Claim 18 recites the system of claim 14 with limitations similar to those of claim 9. Therefore, it is rejected for the same rational.

Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ball; Derek (US-20110276626-A1) teaches system and method for deterring traversal of domains containing network resources.
Lissack; Ryan (US-8417723-B1) teaches system, method and computer program product for enabling access to a resource of a multi-tenant on-demand database service utilizing a token.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 14:00 - 15:00 Hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195